Title: To George Washington from Lund Washington, 22 April 1778
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon April 22d 1778

Yours of the 12 Inst. is at hand—lately I recieved a Letter from Colo. Lewis wherein he informs me he cannot learn who has Blairs Bond, nor who is authorised to recieve his Debts, & that he believes he did not appoint any one to do it before he left the Country—I shall write to Mr Mercer concerng it & other matters as you mention.
I shall not go among your Tenants over the Ridge until I return from Camp, at present Mr Custis and my self think to set off for Camp next week.
Custis was Honourable elected a Delegate for this Cty last monday, he got more than three times as many Votes as Broadwater, Mason was first Elected—Colo. Basset who is here was yesterday Enoculated for the small Pox, he pretends not to be affraid, yet you may discover he is much alarmd.
I am affraid the Shads are done runing if so I shall be cut short in my expectation, & not make more than half as much by fishg as I expected, they were disappointed in getg Salt so soon as was expected, therefore I coud not be supplyd with it, at any Rate done or not done

run[nin]g I shall clear £200. by it, & if they are not gone double it—Herrings they make no use off, but I think they had better cure them as they cannot get shad—We have had much Wet weather the whole winter & spring, which has put us rather Back in our plantation worck the Crabs, Thorns, Cedars &c.—which we planted this Spring for Hedges appear to be all liveg the Locusts at the North End of the House are all putg out I believe not one of them are dead, the Variety of Trees at the South End are also alive, most of them I hope will live.
The Ship G. Washington is Launc[h]e’d butt lays deep in the mud in Occoquan how long she will continue so is uncertain—not long I hope, they say she will be got out the first high tide—I have got Continantal Loan office Certificates on your Ac[coun]t for £1200.
of all the Worthless Men liveg Lanphier is the greatest, no art or temptation of mine can prevail on him to come to worck notwithstandg his repeated promises to do so—I wanted much to get the Window finishd in the Pedimont that I might have the garret Passage plaister’d & clean’d out before Mrs Washington return—beside this the scafflg in the Front of the House cannot be taken away before it is finishd—this prevents me from putg up the Steps to the great Front Door, a worck I want Harry young to be about—I think he will be here to day and stick to his worck.
We have some of our people sick, among them is Ariana a child of Alice’s who I believe must Die—worms I believe is the cause of its illness the others not Bad—make my Compliments to Mrs Washington & tell her I shall take care to bring or send the Cotten she wrote for, & that I recieved the letter she mentiond—Her grandchildren are two Beautys, & in good health—Am Dr Sir your affectionate Servt

Lund Washington

